Case: 20-50831     Document: 00515949690         Page: 1     Date Filed: 07/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 23, 2021
                                  No. 20-50831                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Martin Hernandez, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:16-CR-148-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Martin Hernandez, Jr, federal prisoner # 61727-280, moved for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A). The district court
   found that Hernandez failed to exhaust his administrative remedies and
   denied the motion on its merits. On appeal, Hernandez argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50831        Document: 00515949690        Page: 2   Date Filed: 07/23/2021




                                    No. 20-50831


   district court abused its discretion by failing to find extraordinary and
   compelling reasons to grant the motion. See United States v. Chambliss, 948
   F.3d 691, 693 & n.2 (5th Cir. 2020); United States v. Barry, 978 F.3d 214, 217
   (5th Cir. 2020).
          The district court found that Hernandez did not exhaust his
   administrative remedies before he filed his motion for compassionate release.
   The pre-filing administrative exhaustion requirement is not jurisdictional,
   but it is a mandatory claim-processing rule. See United States v. Franco, 973
   F.3d 465, 467-68 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020). In this case,
   the Government raised the exhaustion rule in the district court and submitted
   an affidavit from a bureau of prison’s official certifying that the bureau of
   prisons had no record of any request for compassionate release from
   Hernandez. Accordingly, the district court’s factual finding that Hernandez
   did not exhaust his administrative remedies before filing the instant motion
   in the district court is plausible when considered in the context of the entire
   record. See Barry, 978 F.3d at 217. We affirm on this basis. See United States
   v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014).
          AFFIRMED.




                                         2